

115 HR 5816 IH: Postal Banking Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5816IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 39, United States Code, to provide that the United States Postal Service may provide
			 certain basic financial services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Postal Banking Act. 2.Authority for the Postal Service to offer certain financial services (a)In generalSection 404 of title 39, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (9)to provide basic financial services, including— (A)low-cost, small-dollar loans, not to exceed $500 at a time, or $1,000 from 1 year of the issuance of the initial loan, as adjusted annually by the Postmaster General to reflect any change in the Consumer Price Index for All Urban Consumers of the Department of Labor;
 (B)alone, or in partnership with depository institutions, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), and Federal credit unions, as defined in section 101 of the of the Federal Credit Union Act (12 U.S.C. 1752), small checking accounts and interest-bearing savings accounts, not to exceed the greater of—
 (i)$20,000 per account; and (ii)25 percent of the median account balance reported in the Federal Deposit Insurance Corporation’s quarterly Consolidated Reports of Condition and Income;
 (C)transactional services, including debit cards, automated teller machines, online checking accounts, check-cashing services, automatic bill-pay, mobile banking, or other products that allows users to engage in the financial services described in this paragraph;
 (D)remittance services, including the receiving and sending of money to domestic or foreign recipients; and
 (E)such other basic financial services as the Postal Service determines appropriate in the public interest;
 (10)to set interest rates and fees for the financial instruments and products provided by the Postal Service that—
 (A)ensures that the customer access to the products and the public interest is given significant consideration;
 (B)ensures that interest rates on savings accounts are at least 100 percent of the Federal Deposit Insurance Corporation’s weekly national rate on non-jumbo savings accounts; and
 (C)ensures that the total interest rates on small-dollar loan amounts— (i)are inclusive of interest, fees, charges, and ancillary products and services; and
 (ii)do not exceed 101 percent of the Treasury 1 month constant maturity rate; and (11)allow capitalization of an amount deemed necessary by the Postmaster General that serve the purpose of this section, through an account separate from products not included or allowed in this section, for the purposes of enacting the provisions of this section.; and
 (2)by adding at the end the following:  (f)Any net profits from services provided under this section that are not greater than the amount of initial capitalization—
 (1)shall be reported separately from mail service and delivery; (2)in the case of any amount appropriated, shall be returned to the general fund of the Treasury not later than 9 years after the date of enactment of this subsection; and
 (3)may be repaid to the offering organization or organizations if the Postmaster General determines that the services provided in this subsection are not reduced as a result..
 (b)No bank charterThe United States Postal Service shall not be granted a bank charter, become an insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), or engage in traditional banking activities such as lending, other than those activities permitted under section 404 of title 39, United States Code, as amended by this Act.
 (c)UCCThe United States Postal Service shall be subject to the provisions of article 4 of the Uniform Commercial Code.
 (d)RegulationsThe Postmaster General, in consultation with the Secretary of the Treasury, the Bureau of Consumer Financial Protection, and the Federal banking agencies, shall promulgate regulations carrying out this Act and the amendments made by this Act.
 (e)Technical and conforming amendmentSection 404(e)(2) of title 39, United States Code, is amended by adding at the end the following: The preceding sentence shall not apply to any financial service offered by the Postal Service under subsection (a)(9)..
 (f)Rule of constructionThe services offered by the United States Postal Service under section 404 of title 39, United States Code—
 (1)shall be considered permissible non-banking activities in accordance with section 225.28 of title 12, Code of Federal Regulations; and
 (2)shall not be considered the business of banking under the seventh paragraph of section 5136 of the Revised Statutes (12 U.S.C. 24).
				